 

RESTRICTED STOCK GRANT (ADDENDUM TO EMPLOYMENT AGREEMENT)

 



1.1 Grant. Subject to the terms and conditions of this Section 3, SupportSave
Solutions, Inc., Herein referred to as “Company”, hereby grants to the executive
10,000,000 restricted shares for and in consideration of the executive's
agreement to the follow terms.

 

 

1.2 Dividends and Voting. The executive will have all voting rights and rights
to dividends paid in cash with respect to the Restricted Shares. If the
executive forfeits any Restricted Shares pursuant to Section 1.4(b), the
executive will forfeit all such voting rights.

 

1.3 Holding and Transfer of Stock Certificate. Company will issue the Restricted
Shares in the name of the executive; however, executive agrees to allow the
company to revoke, reclaim, cancel or suspend shares that are forfeited, or do
not vest in each case as described in Section 1.4. As the Restricted Shares
vest, Company will authorize removal of restriction of vested shares and they
will be free of any forfeiture restrictions on the date of such vesting. The
executive will have no right to transfer or otherwise alienate or assign his
interest in any of the Restricted Shares, except through the laws of descent and
distribution, before such Restricted Shares vest and physical custody of such
Restricted Shares is transferred to the executive. All transfers of Restricted
Shares must be made in accordance with all applicable laws, executive agrees to
allow Company to direct its Transfer Agent assign forfeited shares at its sole
discretion.

 

1.4 Vesting and Forfeiture.

 

(a) In General. The executive's right to the remaining Restricted Shares will
remain subject to forfeiture until the Restricted Shares vest in accordance with
this Section 3.4. Subject to Sections 3.4(b) and (c), the Restricted Shares will
vest and will no longer be subject to forfeiture in accordance with the
following schedule:

 

Midnight July 12, 2013-2016 Percentage of Shares Vested First year 25.00% Second
year 25.00% Third Year 25.00% Fourth Year 25.00%

 

(b) Effect of Termination. If the executive's employment

with the Company is terminated for any reason other than for Cause (as defined
below), or is terminated due to the death or disability of the executive, any
Restricted Shares not previously vested will vest automatically and completely.
If the executive voluntarily terminates the executive's employment with the
Company or the Company

terminates the executive's employment for Cause, the executive will forfeit
completely the executive's interest in any unvested Restricted Shares (and will
receive no consideration from the Company on account of such forfeiture).
Forfeited Restricted Shares will revert automatically back to Parent.

 

(c) For purposes of this Section 1.4(b), "Cause" shall mean:

 

(i) A willful act by the executive which constitutes fraud and which is
injurious to the Company; or

 

(ii) Conviction of, or a plea of "guilty" or "no contest" to, a felony; or

 

(iii) executive's continuing repeated willful failure or refusal to perform his
material duties required by the Agreement which is injurious to the Company. No
act, or failure to act, by the executive shall be considered "willful" unless
committed without good faith and without a reasonable belief that the act or
omission was in the Surviving Corporation's best interest. The executive's
employment with the Surviving Corporation may not be terminated for Cause unless
executive has first been given the opportunity, together with his counsel, to be
heard before the Board of Directors of the Surviving Corporation or Parent.

 

(d) Change of Control. In the event of a Change of Control (as defined below) of
the Comppany any Restricted Shares not previously vested will vest automatically
and completely. A "Change of Control", with respect to a Person, will be deemed
to occur (i) upon the sale by such Person of all or substantially all of its
assets, the consolidation of such Person with another Person, or the merger of
such Person as a result of which such Person is not the surviving entity, or (B)
if any other Person or group of affiliated Persons acquires, directly or
indirectly, Beneficial Ownership of more than 50% of the voting power with
respect to the outstanding securities of such Person.

1

 

 

IN WITNESS WHEREOF, the parties have executed this Stock Vesting Agreement, as
of July 12, 2012.

 

 

SUPPORTSAVE SOLUTIONS, INC.

 

By: /s/ Christopher Johns

Name: Christopher Johns

Title: President & CEO

 

 

Board of Directors

 

By: /s/ Christopher Johns

Name: Christopher Johns

 



2

 

